Citation Nr: 1017224	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 
2008 for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for lumbar spondylosis 
at L5-S1.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).

Following a May 2009 RO hearing, the characterization of the 
Veteran's left wrist disorder claim was changed from a 
service connection claim to a section 1151 claim.  It is 
quite clear from the Veteran's testimony from the RO hearing 
and a subsequent March 2010 video conference hearing that he 
is in agreement with this recharacterization, and the Board 
has proceeded accordingly.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for compensation under 38 U.S.C.A. § 1151 for a 
left wrist disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial application for service connection 
for bilateral hearing loss was received on November 10, 1993 
and denied in an unappealed January 1994 rating decision.

2.  The Veteran's second application for service connection 
for bilateral hearing loss was received on March 11, 1996 but 
was not adjudicated in a May 1996 rating decision that 
addressed a separate issue.

3.  The Veteran's third application for service connection 
for bilateral hearing loss was received on January 29, 2008, 
which has been established as the effective date of service 
connection.

4.  The competent medical evidence of record does not 
establish a causal relationship between a current low back 
disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 11, 1996 for 
the grant of service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 (2009).

2.  Lumbar spondylosis at L5-S1 was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) as to the claims for service connection for 
bilateral hearing loss and a low back disorder was furnished 
to the Veteran in March 2008, prior to the date of the 
issuance of the appealed rating decision.  In this letter, 
the Veteran was also notified of VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The question of whether a further notice letter 
is required for such "downstream" issues as an earlier 
effective date claim was addressed by the VA Office of 
General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the required Statement of the Case 
addressing the effective date issue was furnished in July 
2009.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained 
records corresponding to all relevant medical treatment.  In 
this regard, the Board is aware that the Veteran referenced 
some very recent "adjustments" from a chiropractor, but he 
did not indicate more extensive treatment from the 
chiropractor or suggest that the chiropractor had offered an 
opinion as to the etiology of his low back disorder; 
accordingly, the Board finds that any corresponding 
chiropractic records would not be relevant in this case.  
Additionally, the Veteran was afforded VA examinations that 
were fully adequate in addressing the nature and etiology of 
his claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Entitlement to an effective date prior to January 29, 
2008 for the grant of service connection for bilateral 
hearing loss

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

The Board, however, notes that the applicable case law on the 
question of unadjudicated claims is conflicting and, 
evidently, irreconcilable.  In Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
where a veteran files more than one claim at a time and the 
rating decision acts on one claim but not another, the second 
claim is deemed denied, and the appeal period begins to run.  
In Ingram v. Nicholson, 21 Vet. App. 232 (2007), however, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a reasonably raised claim remains pending until 
there is a recognition of the substance of the claim in an RO 
decision from which a claimant could deduce that the claim 
was adjudicated, or an explicit adjudication of the 
subsequent claim for the same disability.  

In this case, the Veteran's initial application for service 
connection for bilateral hearing loss was received on 
November 10, 1993 and denied in an unappealed January 1994 
rating decision, of which he received notification in the 
same month.  This decision is "final" under 38 U.S.C.A. § 
7105(c).

The Veteran's second application for service connection for 
bilateral hearing loss was received on March 11, 1996.  Later 
in the same month, the White River Junction, Vermont VARO 
informed the Veteran that his claim had previously been 
denied and described the type of evidence needed to support 
this claim; this letter also addressed a claim for service 
connection for right hand and finger disability.  In April 
1996, the Veteran provided a response in regard to the right 
middle finger disability, and, while he did not mention 
bilateral hearing loss, there is no indication of an intent 
to withdraw that claim.  The subsequent May 1996 rating 
decision addressed only the right middle finger claim, and 
the White River Junction VARO took no subsequent action on 
the bilateral hearing loss claim. 

The Veteran's third application for service connection for 
bilateral hearing loss was received on January 29, 2008.  In 
the appealed August 2008 rating decision, the Hartford VARO 
granted service connection for bilateral hearing loss and 
assigned a 10 percent evaluation as of January 29, 2010, 
"the date that you successfully reopened your claim for this 
condition."

As to whether an earlier effective date is warranted, the 
Board notes that the January 1994 rating decision is 
unappealed and final.  Accordingly, 38 C.F.R. § 3.400(q)(1) 
is applicable.  The Veteran's next application was received 
on March 11, 1996 but apparently was not acted upon.  This 
application thus constitutes an unadjudicated claim; as noted 
above, the case law on this matter is unsettled, with 
apparently conflicting holdings in Deshotel and Ingram.  To 
provide the Veteran with the greatest possible consideration, 
however, the Board will apply Ingram and therefore finds that 
the March 11, 1996 claim remained pending until the appealed 
August 2008 rating decision.  

Consequently, the Board finds that March 11, 1996 is the date 
of claim in this case and should be the effective date for 
the establishment of service connection for bilateral hearing 
loss.  To this extent, the appeal is granted.  38 U.S.C.A. 
§ 5107(b).

II.  Entitlement to service connection for lumbar spondylosis 
at L5-S1

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The Veteran's service medical records show that he was 
treated for a simple fracture of the coccygeal vertebra in 
November 1953, following an October 1953 injury where he 
struck the tip of his spine on a small projection from 
shears.  He was noted to have pain in the buttock for three 
weeks thereafter.  He received no treatment for this injury 
subsequent to November 1953, and his November 1955 separation 
examination revealed no abnormalities of the spine.

Private medical records confirm that the Veteran was first 
treated for low back symptoms with hip and leg pain in 
November 2005, with x-rays confirming mild to moderate lumbar 
spondylosis at L5-S1.  In a January 2008 private treatment 
record, Steven McCoy, M.D., assessed degenerative 
spondylosis.  While Dr. McCoy noted that it was difficult 
after 50 years to say with certainty that the Veteran's 
disability would be necessarily related to his Naval injury, 
it was "possible" that the disability was a result of his 
injury given his history of persistent flare-ups dated back 
to that time frame.  There is no indication that Dr. McCoy 
had access to the Veteran's service treatment records.  

The Veteran underwent a VA spine examination in July 2008, 
conducted by an examiner who reviewed his claims file and 
noted Dr. McCoy's opinion.  Following a physical examination, 
the examiner rendered a diagnosis of mild degenerative 
changes of the lumbar spine, as shown by an earlier MRI.  The 
examiner noted that, given the many years between the 
Veteran's coccyx fracture and his initial complaint of low 
back pain in 2005, as well as the lack of evidence and report 
of ongoing back pain following the Veteran's discharge from 
the military, it was "less likely" that the back pain was 
due to his military coccyx fracture and more likely was due 
to his advancing age, employment as a carpenter, strain and 
sciatica in 2005, and a 2006 motor vehicle accident.  

The Board will first address the favorable evidence in this 
case.  The service treatment records do confirm a coccyx 
fracture in late 1953, although the Veteran had no findings 
of the spine at separation examination in November 1955.  Dr. 
McCoy's opinion is relatively favorable but of markedly 
limited probative value because of its speculative 
("possible") nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship); see also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

The probative value of the Veteran's own lay testimony is 
similarly limited.  The Veteran is competent to provide a 
description of an in-service injury and to describe 
continuity of symptoms since service.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  The 
Veteran, however, has not been shown to have the training, 
credentials, or other expertise needed to render a competent 
medical opinion concerning causation of a particular 
disability, specifically a disability such as spondylosis 
that would be confirmed by radiological testing.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a veteran is 
not competent to offer opinions on causation).

By contrast, the July 2008 VA examination opinion was 
rendered by a medical professional who reviewed the claims 
file and considered Dr. McCoy's relatively favorable opinion.  
In finding that a causal relationship between the current 
disability and service was not likely, the examiner offered a 
clearly stated rationale addressing both the lapse of time 
between service and initial treatment and several intervening 
causes.  For these reasons, the Board finds that this opinion 
has far greater probative value than the evidence described 
above and weighs heavily against the Veteran's claim.  

In addition, the evidence does not support a finding of 
continuity of symptomatology.  The Veteran does not argue 
that he has experienced symptoms on a regular basis since 
discharge.  In fact, when asked at the March 2010 hearing if 
he had experienced his periodic back flare-ups ever since he 
got out of the military, he answered "no", and said that it 
had started sometime afterwards.  See Transcript, page 8.  
Furthermore, there is no post service evidence of treatment 
for his back disability until 2005.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim).  

Overall, the preponderance of the evidence is against the 
claim for service connection for lumbar spondylosis at L5-S1, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An effective date of March 11, 1996 is granted for the 
establishment of service connection for bilateral hearing 
loss.

The claim of entitlement to service connection for lumbar 
spondylosis at L5-S1 is denied.


REMAND

As noted above, following a May 2009 RO hearing, the 
characterization of the Veteran's left wrist disorder claim 
was changed from a service connection claim to a section 1151 
claim.  However, the March 2008 notice letter addressed this 
claim only on a service connection basis, and, to date, the 
Veteran has not received a notice letter informing him of the 
evidence needed to support a section 1151 claim.  This 
constitutes a procedural defect requiring remand for 
correction.  38 C.F.R. §§ 3.159(b), 19.9.

There also appears to be some question as to whether adequate 
steps have been taken to obtain VA treatment records from the 
VA Medical Center (VAMC) in White River Junction.  The July 
2009 Statement of the Case reflects that an electronic search 
was done for such records, but this is not otherwise 
documented in the claims file, and the file only contains 
brief entries from March and April of 1999.  Given that the 
Veteran has attributed his left wrist disability to treatment 
at this facility during the 1990s, a further search for VA 
records would be helpful.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for a left wrist disorder.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  The Veteran 
should also be notified that, in cases 
where service connection (or, as claimed 
here, compensation under section 1151) is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The White River Junction VAMC should 
be contacted and requested to provide all 
records of treatment of the Veteran.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect must be included in the claims 
file.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for a left wrist 
disorder should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


